DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Applicant in response relies on paragraph 
“The various illustrative logical blocks, modules, and circuits described in connection with the examples disclosed herein may be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein. A general-purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine. A processor may also be implemented as a combination of computing devices, e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration.”
But That paragraph does not explicitly talks about means and connect means to the logical blocks or circuits or modules. Applicant is advised to correct the issue by claiming the circuit or processor.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 11, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Scope of the limitation  “about 30 degrees”, “about 50 and 70” is indefinite , term about is indefinite about can be 31, 32, 40 degree.
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph 
as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Scope of the limitation  “about 0.34 and 0.60” is indefinite.

Claim 6, 13, 16, 19, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) 
secondparagraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Scope of the limitation “about is indefinite”.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) 
secondparagraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Scope of the limitation “approximately” is indefinite.


Response to Arguments
Applicant's arguments filed 0721/2021 have been fully considered Non-Final is issued to clarify the issue further.

It looks like Examiner needs to describe the physics and electronics to make the position clear.

As an evidence first let us look at the art by VOGH [0029]. Vogh explicitly teaches the formula for the transmission of the beam under angle sin(theta)=delta(phi)/(2*pi)*lambda/d

Where d is a distance between transducers , lambda is wavelength delta( phi) is phase shift between transducers.  

From Keller US3412401 (col 3 lines 1-5) it is very well known to select distance between transducers to be lambda/2  and it is done maintain the integrity of the output and avoid grating lobes .

Therefore choice of the lambda/2 distance between transducers has well known advantage and also it reduces formula above to the  
Sin(Theta)=deta(phi)/(2*pi)*(lambda)/(lambda/2)= 2*delta(phi)/(2pi)= delta(phi)/pi

Which means that if we want to achieve 
Angle             phase difference
30 degree   delta(phi)=pi/2, meaning we need to have transducers with phases 0, 90, 180, 270 degrees phases  (so the array should be 4*n (number of transducers) as presented in Vogh fig. 2A, or Winker fig. 2)
Takeuchi for example teaches 5 transduces which means delta(phi)=72 degree and angle theta =23,57 degree
So the angle 
 23.57       delta(phi)=72 degree  , transducers having phases 0, 72, 144, 216, 288(so the array should be 5*n transducers with periodic repetition of the 0, 72, 144, 216, 288 phases)
Dorschner; Terry A.	US 5093747 A teaches 9 transducers in fig. 1 which means delta(phi)=360/9=40 degree and angle =12.83 degree

12.83  delta(phi)=40 degree  , transducers having phases 0, 40, 80, 120, 160, 200, 240, 280, 320(so the array should be 9*n transducers with periodic repetition of the 0, 40, 80, 120, 160, 200, 240, 280, 320 phases)
As one can see this is simple physics with simple math, depending on desired angle of the transmission one of ordinary skills in the art clearly knows how to set the phase difference to transmit the beam in that direction. Choice of the angle can be completely arbitrary and depend on the desired application, therefore it is completely design choice associated with SIMPLEST mathematics. Applicant did not invent use of different phases to steer the transducers beam in specific direction.

Applicant argues that the Official Notice only for fact And NOT permissible as legal conclusion.  
Examiner Explicitly showed above that the choice of different angle and associated phase calculations are well known in the art. Specific range presented in the Application is not mentioned but it does not represent ANY UNPREDICTABLE RESULT. In fact in stationary Ultrasonic equipment one may choose to sweep the angles to scan different areas.  

SO as a first step Examiner explained WHY choice of the angle is matter of the design choice and how it is associated with phase difference at a fixed distance between the transducers. 

It is clear that the difference between transducers may vary  too, That can happen due to the size of the transducer, due to the operational frequency. In case when the distance between transducer cannot be set equal to half wavelength one can easily calculate the appropriate phase shift for each angle as the equation in Vogh [0029](which is fundamental equation) nobody canceled. Basically selecting different distance between transducers and based on that calculation of the phase difference for specific angle is routine ENGINERING DESIGN work to achieve normal operation of the system. 

Similarly to calculation presented above Examiner in the matter if minutes may calculate the phase differences to any angle and how many transducers required to achieve such performance. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt US 20080308343 A1 in view of THEUERKAUF DE 102005031973 B3
Regarding claim 1, 7, 11 Vogt teaches
1. (Currently Amended) An acoustic transducer, comprising: 
a plurality of transducer elements(fig. 4) arranged to form an array(fig. 4), 
wherein the elements are electrically connected into groups which operate at the same electrical phase(fig. 6, 0, 90, 180, 270 phaces), 
wherein the elements are electrically connected into rows(304) in a first dimension (fig. 6) and columns(306) in a second dimension(fig. 6) and the rows are electrically independent of the columns,(fig. 6) 
the beamforming circuit is arranged to generate four acoustic beams simultaneously; [0002](fig. 3)[0030]
wherein the resulting transducer generates four transmit and receive beams that are nominally inclined less than about 30 degrees from a planar normal axis of the array.(the generated beam is at 30 degree which is less than ABOUT 30 degree)

a beamforming circuit wherein the transmit and receive signals are operated with appropriate phase shifts(fig. 6)
Claim 7 a plurality of transducer elements of dimension between about 0.34 and 0.60 wavelength at a nominal speed of sound, [0031](fig. 4)
arranged to substantially form a pattern selected from the group consisting of circular, elliptical, or polygonal shapes; (fig. 6)
a first side of the transducer consisting of connections that connect rows of array elements together to form n groups, wherein each group is staggered by one row and is connected to every n row of the first side; and a second side of the transducer consisting of connections that connect columns of array elements together to form number groups, wherein each group is staggered by one column and is connected to every number column of the first side.(fig. 4, 6)
Although does not explicitly teach number of rows is 6 and number of groups is 6 fig. 4 shows that at leas at the edges of the sensor there are at least 6 transducers which are connected to the single connector. 

but does not explicitly teach
wherein the phases of adjacent groups of elements differ by between about 50 and 70 degrees; and 
a beamforming circuit wherein the transmit and receive signals are operated with appropriate phase shifts to maintain the between about 50 and 70 degrees phase difference between adjacent groups, 
number of groups is six, number of rows is six
THEUERKAUF teaches
wherein the phases of adjacent groups of elements differ by between about 50 and 70 degrees(fig. 5 for fs delta(phi) is 60 degree); and 

that number of the transducers in the set may be 6 depending on chosen frequency and angle of choice. 
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Vogt with teaching by  THEUERKAUF in order to avoid cross talk by using different frequencies and different configurations.(page 3 translation)

2. The acoustic transducer of Claim 1, wherein the acoustic beams formed by the system are in a Janus configuration.  [0005]

3. The acoustic transducer of Claim 1, wherein the transducer elements are arranged to form a single two-dimensional array, (fig. 4)

4. The acoustic transducer of Claim 1, wherein the transducer elements are arranged to substantially form a pattern selected from the group consisting of circular, elliptical and polygonal shapes. (fig. 4) 

5. The acoustic transducer of Claim 1, wherein the transducer is used to measure the relative velocity between the transducer and acoustic scatterers in water.  [0019]

6. The acoustic transducer of Claim 1, wherein the dimension of the array elements is about 0.50 wavelength at a nominal speed of sound in the vicinity of the transducer. [0031] 

12. The method of Claim 11, wherein relative velocity between the transducer and acoustic scatterers in water or boundary, including sea bottom, ice sheets, or surface, is measured.  [0019][0004]



14, 17 The method of Claim 11, wherein elements of the transducer are arranged to substantially form a pattern selected from the group consisting of circular, elliptical and polygonal shapes.  (fig. 4)

18. The system of Claim 15, wherein the elevation angle is nominally 20 degrees.  (Obvious design choice depend on the desired angle coverage)

19. The system of Claim 15, wherein the relative phase shifts or time delays correspond to a value of about 60 degrees.  (see THEUERKAUF)

20. The system of Claim 15, wherein the dimension of elements of the array is about 0.49 wavelength at a nominal speed of sound. [0031]

21. (New) The acoustic transducer of Claim 1, wherein: the groups comprise six groups; the phase difference between adjacent groups of elements differs by approximately 60 degrees; and the six groups span a range of approximately 360 degrees.  (see THEUERKAUF)

8. The acoustic transducer of Claim 7, wherein the transducer elements are arranged to substantially form a circular pattern.  (fig. 4)

10. The acoustic transducer of Claim 7, wherein transmit and receive beams are formed by applying phase shifts or time delays to the groups of signals.  (see fig. 5 of Vogt and THEUERKAUF fig. 5 )

9. The acoustic transducer of Claim 7, wherein the transducer is used to measure the relative velocity between the transducer and acoustic scatterers in water.  [0019]

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645                                                                                                                                                                                                        half21